DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed May 2, 2022 has been entered. Claims 1-2, 4-5, and 7-23 are pending. Claim 1 has been amended. Claims 10-21 are withdrawn as being directed to a nonelected method. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lagache et al. (US 2015/0282499 A1; Oct. 8, 2015) in view of Barrett et al. (US 2002/0001665 A1; Jan. 3, 2002).
Regarding claims 1-2, 4-5, 7 and 9, Lagache discloses a stable chewy confectionery product comprising starch and a sweetener comprising sucrose and a glucose syrup ([0046]-[0047], [0145]-[0147], [0162]-[0163]). 
Lagache further teaches that the sucrose to glucose ratio in the confectionery product is between 20/80 and 60/40 ([0146]), which overlaps the claimed ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, Lagache teaches that the ratio of sucrose to glucose is important so as to give the confectionery product excellent elasticity but also very good plasticity ([0145]). 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of sucrose and glucose through routine experimentation to result in a desired ratio to give the confectionery desired elasticity and plasticity, which is well understood, routine and conventional in the art. The amount of types of ingredients will affect the elasticity and plasticity of the confectionery and therefore one of ordinary skill in the art can vary the exact amounts of sucrose and glucose, depending on the additional ingredients present, to result in a confectionery having desired properties as taught by Lagache. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Lagache discloses that the sweetener is in an amount of 25% to 85% by total weight of the confectionery ([0160]), thus overlapping the claimed range of at least 75% by weight in claim 1 and at least 80% by weight in claim 5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Lagache teaches that the confectionery product comprises water (e.g. residual moisture in an amount from 3% to 10% ([0005]-[0007]), thus overlapping the claimed range of 4.5% to 6.5% in claim 1 and 5% to 6% in claim 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Lagache further teaches the stable chewy confectionery product comprises starch in an amount of 0.1% to 25% ([0163]), thus overlapping the claimed range of 0.2% to 10%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Lagache teaches a stable confectionery product as described above, but fails to specifically disclose the weight of the product, wherein the weight is about 4 g or less (or 2.5 g or less in claim 4). 
Lagache, however, teaches that the confectionery product is a “jelly confectionery” that can include chewy gums, jellies, caramels, lozenges, etc. ([0047]). Therefore, as Lagache teaches that the confectionery product can be a small candy type product, it would have been obvious to one of ordinary skill in the art to have the product of Lagache have a weight of 4 g or less. 
Further, as stated in MPEP 2144.04 IV A: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.)
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, in the instant case, varying the weight, or size, of the confectionery product does not change the function of the product and therefore does not patentably distinguish the claimed product over the prior art. 
Lagache additionally teaches that the stable chewy confectionery product is uncoated and can be unwrapped. While Lagache discloses examples that include wrapping, the examiner notes that these are merely examples and not required in Lagache. Therefore, it would have been obvious to one of ordinary skill in the art to have the product of Lagache unwrapped if desired, as it would merely enable a consumer to directly eat the product without having to unwrap the product first, therefore eliminating a step. 
As stated above, Lagache teaches a chewy confectionery product comprising sucrose, but fails to specifically teach that at least 60% of the sucrose present in crystallized. 
Barrett also teaches a chewy confectionery product comprising sucrose, wherein the sucrose can be crystallized sucrose (e.g. 100% crystallized) ([0018]). Barrett teaches that the crystallization determines the textural character of the product, such as chew resistance ([0018]-[0020]). Barrett further teaches examples corresponding to the invention comprising crystalline sucrose ([0027], Example 2). 
It would have been obvious to one of ordinary skill in the art to have at least 60% of the sucrose in Lagache be crystallized as Barrett teaches that it is known in the art to provide a chewy confectionery product with 100% crystallized sucrose. It would have been obvious to use crystallized sucrose in the product of Lagache depending on the desired textural character of the product of Lagache as taught by Barrett. Barrett is directed towards a soft chewy product, providing Examples which have 100% crystallized sucrose, and therefore it would have been obvious to one of ordinary skill in the art to have at least 60% of the sucrose in Lagache be crystallized to also result in a soft chewy product. As previously stated, Barrett teaches that the form of sucrose is directly related to the chewing properties of the final product and therefore it is well within the ordinary skill in the art to vary the amount of crystallized sucrose present in the product of Lagache depending on the desired chewing properties of the final product. 
Regarding claims 8 and 23, as stated above, Lagache teaches a chewy confectionery product comprising sucrose, but fails to specifically teach that at least 80% of the sucrose present in crystallized. 
Barrett also teaches a chewy confectionery product comprising sucrose, wherein the sucrose can be crystallized sucrose (e.g. 100% crystallized) ([0018]). Barrett teaches that the crystallization determines the textural character of the product, such as chew resistance ([0018]-[0020]).
It would have been obvious to one of ordinary skill in the art to have at least 80% of the sucrose in Lagache be crystallized as Barrett teaches that it is known in the art to provide a chewy confectionery product for 100% crystallized sucrose. It would have been obvious to use crystallized sucrose depending on the desired textural character of the product of Lagache as taught by Barrett. 
Regarding claim 22, Lagache discloses a stable chewy confectionery product comprising starch and a sweetener comprising sucrose and a glucose syrup ([0046]-[0047], [0145]-[0147], [0162]-[0163]) as described above with respect to claim 1. 
With respect to the limitation that the product is prepared by the process of claim 10, the examiner notes that applicant has presented process limitations in a product claim. 
As stated in MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Therefore, as Lagache teaches a product comprising sucrose, glucose, and starch, which is the same as claimed, the process by which the product is made is not given patentable weight for the reasons stated above. 



Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 
Applicant argues on page 6 that the product of the instant invention is shape stable and less sticky than other products such that it can be stored in an uncoated and unwrapped state. Applicant states that the process by which the product is produced results in a shape stable and less sticky product. 
This is not found persuasive as the claims are to a product and not a method. Unless evidence can be provided to show how the instant product is new and unobvious over the prior art, the method by which it is made is not given patentable weight as the prior art teaches a similar product. 
Applicant further argues on pages 7-8 that Lagache neither suggest that shape stable and less sticky products can be made nor teaches the selection of parameters that makes such products possible. 
This is not found persuasive for the same reasons as stated above. The claims are to a product and not a method. Unless evidence can be provided to show how the instant product is new and unobvious over the prior art, the method by which it is made is not given patentable weight as the prior art teaches a similar product. Further, such arguments are not commensurate in scope with the claims as the claims do not recite any specific parameters that are required to be met. 


Further, Lagache teaches overlapping ranges for all the claimed components. Lagache discloses a stable chewy confectionery product comprising starch and a sweetener comprising sucrose and a glucose syrup ([0046]-[0047], [0145]-[0147], [0162]-[0163]). Lagache teaches that the sucrose to glucose ratio in the confectionery product is between 20/80 and 60/40 ([0146]), which overlaps the claimed ranges. Lagache discloses that the sweetener is in an amount of 25% to 85% by total weight of the confectionery ([0160]), thus overlapping the claimed range of at least 75% by weight in claim 1 and at least 80% by weight in claim 5. Lagache teaches that the confectionery product comprises water (e.g. residual moisture in an amount from 3% to 10% ([0005]-[0007]), thus overlapping the claimed range of 4.5% to 6.5% in claim 1 and 5% to 6% in claim 7. Lagache further teaches the stable chewy confectionery product comprises starch in an amount of 0.1% to 25% ([0163]), thus overlapping the claimed range of 0.2% to 10%. 
Applicant further argues on page 8 that Barrett fails to teach any recommendation regarding crystallization of sucrose and further compares products in which a semi-crystalline material is desired. 
This is not found persuasive as Barrett teaches a chewy confectionery product comprising sucrose, wherein the sucrose can be crystallized sucrose (e.g. 100% crystallized) ([0018]). Barrett teaches that the crystallization determines the textural character of the product, such as chew resistance ([0018]-[0020]). Barrett further teaches examples corresponding to the invention comprising crystalline sucrose ([0027], Example 2). Therefore, Barrett specifically recommends using crystalline sucrose.
It would have been obvious to one of ordinary skill in the art to have at least 60% of the sucrose in Lagache be crystallized as Barrett teaches that it is known in the art to provide a chewy confectionery product with 100% crystallized sucrose. It would have been obvious to use crystallized sucrose in the product of Lagache depending on the desired textural character of the product of Lagache as taught by Barrett. Barrett is directed towards a soft chewy product, providing Examples which have 100% crystallized sucrose, and therefore it would have been obvious to one of ordinary skill in the art to have at least 60% of the sucrose in Lagache be crystallized to also result in a soft chewy product. As previously stated, Barrett teaches that the form of sucrose is directly related to the chewing properties of the final product and therefore it is well within the ordinary skill in the art to vary the amount of crystallized sucrose present in the product of Lagache depending on the desired chewing properties of the final product. 
Further, as stated in MPEP 2123: The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Therefore, as Barrett further teaches examples comprising crystalline sucrose ([0027], Example 2), Barrett specifically recommends using crystalline sucrose.
For the reasons stated above, the 103 rejections are maintained. 


Conclusion

No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791